PER CURIAM:
On July 12, 1978, we remanded, 259 Pa.Super. 632, 393 A.2d 1295, this matter to the court below for the filing of an opinion. Such opinion was filed on October 12, 1978, and returned to us pursuant to our remand. That opinion confesses error. We agree.
The order of the court below entered on November 19, 1976, is reversed and the matter remanded for proceedings in conformance with the opinion of the court below filed October 12, 1978.
JACOBS, former President Judge, and HOFFMAN, J., did not participate in the consideration or decision of this case.